Motion for reargument granted in accordance with the following memorandum: Defendant, pro se, moves for reargument of his appeal. Our review of the minutes of the plea colloquy reveals that, although the parties entered into a plea agreement whereby defendant would plead guilty to two counts of attempted sodomy in the first degree and two counts of attempted sodomy in the second degree in satisfaction of a 74-count indictment, the court asked defendant how he pleaded to two counts of attempted sodomy in the second degree. Defendant contends that he was improperly convicted of and sentenced upon two counts of attempted sodomy in the first degree. He asks, therefore, that he be resentenced based on his plea to two counts of attempted sodomy in the second degree.
The matter will be placed on the September term of court for reargument, at which time we will hear oral arguments from defendant’s assigned counsel and the District Attorney. Appellant’s briefs upon reargument shall be filed and served on or before July 2, and respondent’s briefs on or before August 16, 1990. Should defendant wish to file and serve supplemental briefs, he is given permission to do so, but no later than July 30, 1990. Present—Dillon, P. J., Boomer, Green, Pine and Balio, JJ.